95 Wis. 2d 529 (1979)
289 N.W.2d 318
ADAMS, Plaintiff in error,
v.
STATE, Defendant in error.
No. 78-832-CR.
Supreme Court of Wisconsin.
Argued September 19, 1979.
Decided November 20, 1979.
Originally reported in 92 Wis. 2d 875, 289 N.W.2d 318.
(On petition to review.) The following memorandum was filed April 8, 1980.
The court having considered the state's petition for review of the decision of the court of appeals dated November 20, 1979,
IT IS ORDERED the petition for review is granted, and
IT IS FURTHER ORDERED based on our decision in Muller v. State, 94 Wis. 2d 450, 289 N.W.2d 570 (1980), *530 and pursuant to Rule 809.21, Stats., and Rule 809.63, Stats., the judgment of the court of appeals is summarily reversed and the cause remanded for reinstatement of the judgment and order of the circuit court for Racine county.